t c memo united_states tax_court harlan d edwards and floors by harlan jody edwards trustee commissioner of internal revenue respondent petitioners v docket no filed date harlan d edwards and floors by harlan jody edwards trustee pro sese matthew j bailie for respondent memorandum findings_of_fact and opinion gale judge in separate notices of deficiency respondent determined the following income_tax deficiencies additions to tax and penalty with respect to petitioners’ federal income taxes for harlan d edwards deficiency dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure floors by harlan jody edwards trustee deficiency dollar_figure penalty sec_6662 dollar_figure in his answer respondent asserted a modification to the addition_to_tax under sec_6651 determined in harlan d edwards’s notice_of_deficiency proposing instead a revised amount under sec_6651 coupled with an addition_to_tax pursuant to sec_6651 on brief respondent does not address the asserted sec_6651 addition accordingly we deem respondent to have abandoned the position taken in the answer after concessions the issues remaining for decision are whether income reported by petitioner floors by harlan jody edwards trustee floors trust is includible in the gross_income of petitioner harlan d edwards harlan because floors trust is a sham that is disregarded for federal_income_tax purposes whether harlan failed to report income of dollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure whether floors trust is entitled to deductions taken for rent income_tax expense and income distributions whether harlan is liable for self-employment_tax whether harlan is liable for an addition_to_tax pursuant to sec_6651 and whether harlan is liable for an addition_to_tax pursuant to sec_6654 findings_of_fact the parties have stipulated some of the facts which are incorporated herein by reference harlan resided and floors trust had an address in san jose california at the time the petition was filed before harlan operated a vinyl floor installation business known as edwards vinyl floors edwards vinyl as a sole_proprietorship harlan managed the business owned its assets and performed the installation work along with his son jody edwards jody in date harlan was the grantor of three trusts floors trust harwood group trust harwood group and harwood holding co trust harwood holding harlan got the idea of putting his business and assets into trusts through the advice of don fletcher a_trust promoter who by use of the terms trust trustee beneficiary and other related terms we intend no implication as to the validity of the trusts involved in this case harlan met after attending a free seminar advertised in the newspaper floors trust at the time floors trust was created edwards vinyl changed its name to floors by harlan and all assets associated with the business were transferred to floors trust there was no change in the manner in which harlan conducted the activities of the flooring business after the name change and asset transfer harlan was appointed manager of the trust’s business and had unrestricted access to the trust’s assets as manager harlan continued to make the same day-to-day managerial decisions for floors trust as he had made for edwards vinyl when he managed it as a sole_proprietorship no trustee imposed any requirements or made any demands with respect to the manner in which the flooring business was operated harlan and jody performed the floor installation activities for floors trust and payment for the services rendered by harlan as proprietor of a floor installation business was provided to the trust harlan and jody maintained a checking account in the name of floors by harlan ‘a trust’ into which they deposited gross_receipts from the floor installation business and over which they had signatory mr fletcher was subsequently convicted of one count of conspiracy to defraud the united_states and two counts of aiding and assisting in the preparation of false income_tax returns see 322_f3d_508 8th cir and was incarcerated at the time of trial authority harlan or jody signed all checks drawn on this account in jody was appointed trustee of floors trust at its inception and served as trustee in roland mears roland also served as trustee of floors trust at its inception the trust instrument for floors trust provides that a trustee who resigns will sign and have witnessed a letter of resignation that is made part of the trust agreement the trust instrument further provides that upon the resignation of a trustee the appointment of a successor trustee shall be upon the unanimous action of the remaining trustees on date roland purported to resign as trustee from floors trust but his letter of resignation was not witnessed as required by the trust instrument on the same day roland purported to appoint becky mears becky as a successor trustee by means of a document signed by roland but not jody notwithstanding the trust instrument’s requirement that successor trustees be appointed by the unanimous action of the remaining trustees the documents evidencing roland’s purported resignation and replacement by becky were submitted by respondent as exhibits to his motion to dismiss becky as a party for lack of jurisdiction which was granted upon petitioners’ failure to respond petitioners have admitted in their brief the foregoing facts concerning the purported resignation and replacement the beneficiaries of floors trust were jody harlan harwood group and harwood holding harlan originally held all units of the beneficial_interest of floors trust but on date he surrendered of them to jody and units each to harwood holding and harwood group harwood holding the beneficiaries of harwood holding were harlan and jody as well as other children of harlan namely jacqueline spellman greg edwards greg and michael edwards harwood group upon his creation of harwood group harlan transferred to it his residence which he owned outright free of any mortgage indebtedness harwood group’s other assets included a television a bedroom suite three lounge recliners and various other household furnishings the beneficiaries of harwood group were harlan jody and greg the trustees of harwood group were jody and becky as with floors trust harlan served as manager of harwood group additionally jody and harlan were the only individuals who had authority to sign checks on the harwood group bank account the floor installation business did not change its location after its transfer to floors trust the business and its asset sec_5 the record establishes nothing further concerning harwood holding continued to be located at harlan’s residence however after the transfer of the residence to harwood group floors trust paid harwood group dollar_figure per month as rent for_the_use_of the garage and a bedroom located in the residence the rent was originally set at dollar_figure per month but at some time not disclosed in the record it was reduced to dollar_figure per month because harlan concluded that harwood group did not require that much income when harlan was operating edwards vinyl as a sole_proprietorship the business did not pay rent for_the_use_of the same space in the residence bartering income during harlan was a member of two bartering clubs american barter corp and tradeworld in that year harlan received services from bartering valued at dollar_figure and dollar_figure from american barter corp and tradeworld respectively returns floors trust filed a form_1041 u s income_tax return for estates and trusts for the taxable_year harlan did not file a form_1040 u s individual_income_tax_return for the taxable_year i evidentiary note opinion the record in this case is sparse petitioners attached several exhibits to their brief and made numerous factual assertions therein however unsupported statements in a brief and exhibits that have not been properly admitted into evidence at trial do not constitute competent evidence rule b 99_tc_202 n 90_tc_1248 castro v commissioner tcmemo_2001_115 petitioners also complain in their brief that becky was not permitted to speak the court did not permit becky to speak on behalf of petitioners at calendar call as she had not entered an appearance on their behalf and was not herself a party however petitioners were free to call becky as a witness at the trial but failed to do so the absence of her testimony is accordingly a circumstance of their own making ii burden_of_proof petitioners contend that pursuant to sec_7491 the burden_of_proof has shifted to respondent with respect to all outstanding issues generally the burden_of_proof is on the taxpayer to show that the commissioner’s determinations are erroneous see rule a 290_us_111 however subject_to certain limitations sec_7491 shifts the burden_of_proof to the commissioner with respect to any factual issue becky’s status as a party had been specifically addressed before trial as a result of respondent’s motion to dismiss her as a party for lack of jurisdiction which was granted relevant to ascertaining the tax_liability of the taxpayer if the taxpayer introduces credible_evidence with respect to the issue while the statute itself does not define credible_evidence the legislative_history states as follows credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 see also 394_f3d_1030 8th cir affg tcmemo_2003_212 as more fully discussed hereinafter sec_7491 has no effect on our findings with respect to most of the issues in this case as our conclusions are based upon a preponderance_of_the_evidence see id the exceptions concern the deductions for rent and taxes taken by floors trust and harlan’s liability for self-employment_tax as discussed below since petitioners offered no credible_evidence with respect to these issues the burden_of_proof remains with them to show error in respondent’s determinations and they have not satisfied the burden iii is floors trust disregarded for federal_income_tax purposes respondent contends that floors trust lacks economic_substance and should therefore be disregarded for federal_income_tax purposes petitioners assert that floors trust should be recognized as a valid entity for federal_income_tax purposes for the reasons discussed below we agree with respondent accordingly the income received by floors trust is taxable to harlan it is well established that taxpayers have a right to minimize their taxes by structuring their transactions in any legally permissible manner 293_us_465 however transactions that lack any significant economic purpose other than to avoid taxes will not be recognized for federal_income_tax purposes see 79_tc_714 affd 731_f2d_1417 9th cir and we will look beyond the form of such transactions and apply the tax law in accordance with the substance of these transactions see 73_tc_1235 45_tc_360 affd per curiam 381_f2d_22 5th cir we have considered the following factors in deciding whether a purported trust lacks economic_substance and should therefore be disregarded as an invalid entity for federal_income_tax purposes whether the relationship of the grantor to the property purportedly transferred into trust differed in any material respect before and after the formation of the trust whether the trust had at least one bona_fide independent_trustee whether an economic_interest in the trust passed to any of the designated trust beneficiaries other than to the grantor and whether the taxpayer felt bound by any of the restrictions imposed by the trust at issue or the law of trusts see markosian v commissioner supra pincite5 a grantor’s relationship to trust property before and after trust formation the first factor to be considered in determining whether a_trust lacks economic_substance is whether the grantor’s relationship to the property transferred to the trust at issue differed in any material respect before and after the formation of the trust id pincite before the formation of floors trust harlan operated edwards vinyl as a sole_proprietorship after the formation of floors trust he continued to make the day-to-day managerial decisions for the business additionally the business_assets were located at harlan’s personal_residence where he had unrestricted access to them both before and after the transfer to the trust harlan and jody were the persons authorized to sign checks drawn on floors trust’s business checking account further harlan conceded in his testimony that no trustee imposed any requirements or made any demands with respect to the manner in which the flooring business was operated on the basis of the record we find that harlan’s relationship to the property transferred to floors trust did not differ in any material respect after the transfer see gouveia v commissioner tcmemo_2004_256 norton v commissioner tcmemo_2002_137 b independent_trustee at its creation the trustees of floors trust were jody and roland on date roland purported to resign and appoint becky as his replacement petitioners admit that the requirements of the trust instrument were not observed in this purported resignation and replacement roland’s resignation was not witnessed and there is no contemporaneous written evidence that jody approved the appointment of becky as successor trustee as required in the trust instrument thus petitioners were at best somewhat lax with respect to the trust’s formal requirements concerning trustees and the competent evidence in this case fails to establish unequivocally that becky was a trustee if roland’s purported resignation and replacement by becky in were ineffective then the only duly appointed trustees in petitioners attached to their brief a memo in which jody admits that roland’s resignation was not witnessed or recorded in the trust minutes as required by the trust instrument further jody admits that he failed to sign the purported appointment of becky in were roland a trustee who was under the impression that he had resigned and jody even if it were accepted that a valid replacement of roland by becky was effected in so that becky served as a trustee in addition to jody in harlan’s own testimony makes it clear that no trustee imposed any meaningful oversight or control_over floors trust in he conceded that no trustee made any demands or imposed any requirements with respect to his operation of the flooring business further harlan as well as jody had signatory authority over the trust’s checking account neither becky8 nor roland testified at trial concerning any meaningful oversight they may have performed as trustees of floors trust and we conclude on the basis of their failure to do so that their testimony would have been unfavorable to petitioners 6_tc_1158 affd 162_f2d_513 10th cir gouveia v commissioner supra in sum given petitioners’ failure to observe formalities with respect to the resignation and appointment of trustees and harlan’s unfettered control of the trust’s assets and operations we conclude that floors trust did not have an independent_trustee who exercised meaningful control_over its operations see buckmaster v commissioner tcmemo_1997_236 see also zmuda see the section entitled evidentiary note supra p v commissioner supra pincite para techs trust v commissioner tcmemo_1994_366 and cases cited therein affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir c transfer of economic_interest to beneficiaries other than grantor the third factor we consider is whether a genuine economic_interest in floors trust passed to anyone other than harlan markosian v commissioner t c pincite according to the trust instrument of floors trust jody held of units of beneficial_interest harwood holding and harwood group each held units and harlan held the remaining units notwithstanding this formal allocation of the beneficial interests floors trust’s schedule_k-1 for reports that jody received no distributions while harlan and harwood group received distributions of dollar_figure and dollar_figure respectively petitioners argue that the distribution to harwood group evidences that a genuine economic_interest passed to beneficiaries other than harlan because harwood group’s beneficiaries consisted not only of harlan but also of jody and greg however given that harwood group’s principal assets were harlan’s residence and assorted household furnishings we are persuaded that harwood group was a mere intermediary for passing economic benefit to harlan cf norton v commissioner supra distributions to a_trust holding taxpayer’s residence benefited taxpayer not economic interests of others on these facts given the incidence of distributions that bore no discernible relationship to the formal allocation of beneficial interests and the fact that these distributions all tended to benefit harlan we conclude that no genuine economic_interest in floors trust passed to anyone other than harlan see markosian v commissioner supra pincite d trust restrictions binding taxpayer the final factor we consider is whether harlan felt bound by any restrictions imposed by floors trust or by the law of trusts see id in his testimony harlan conceded that his flooring business was operated the same before and after its purported transfer to floors trust indeed notwithstanding the purported transfer of the business harlan referred to jody as my employee harlan likewise testified that no trustee imposed any requirements or made any demands with respect to the manner in which the business was operated harlan had unrestricted access to the business_assets as they were located at his residence and to the business checking account harlan’s unrestricted use of the trust’s assets as well as his unrestricted management of the installation business demonstrate that harlan was not in fact restricted in any meaningful manner see id gouveia v commissioner supra norton v commissioner supra accordingly on this record we find that harlan was not in practice bound by any restrictions imposed by floors trust or the law of trusts e conclusion petitioners claim on brief that floors trust was created to benefit the designated beneficiaries and to ensure that jody would be the only child who would benefit directly from the flooring business however the available evidence of distributions shows that harlan not jody was the beneficiary of the trust’s distributions undermining their claim regarding the purpose of forming the trust cf gouveia v commissioner tcmemo_2004_256 claim that trust was created as protection from business liabilities not supported by evidence after considering the four factors articulated in markosian v commissioner supra pincite4 all of which favor respondent we find on the basis of a preponderance_of_the_evidence that floors trust lacked economic_substance and should be disregarded for federal_income_tax purposes we therefore hold for respondent on this issue accordingly the net_income of floors trust is properly taxable to harlan in light of our holding we need not address respondent’s alternative contentions that floors trust’s income is taxable to harlan under the grantor_trust_rules or the assignment_of_income_doctrine additionally since we have held that floors trust is a nullity for federal_income_tax purposes we do not sustain respondent’s determination that floors trust is liable for an accuracy-related_penalty pursuant to sec_6662 iv unreported income respondent determined that floors trust had unreported income of dollar_figure in computed as the amount by which the trust’s dollar_figure in cash deposits for the year determined through a bank_deposits analysis plus bartering income of dollar_figure exceeded reported gross_receipts of dollar_figure in the notice_of_deficiency issued to harlan corresponding amounts were determined to be taxable_income to him as a result of the disregard of floors trust for federal_income_tax purposesdollar_figure with respect to the dollar_figure in bartering income determined by respondent petitioners stipulated documents indicating and harlan admitted in his trial testimony that he or floors trust was a member of bartering clubs and that the figure determined by respondent to be income from bartering represented the value of services harlan received from bartering gross_income includes compensation_for services sec_61 when services are paid for in property or in exchange for other services the fair_market_value of such property or other services must be included in income as compensation sec_1_61-2 income_tax regs see also whitehead v commissioner tcmemo_2001_317 badell v commissioner tcmemo_2000_303 we accordingly find that harlan received bartering income of dollar_figure in respondent has conceded that dollar_figure of the dollar_figure of expenses claimed on floors trust’s form_1041 are allowable expenses for the flooring business conducted by harlan with respect to the cash gross_receipts from the flooring business purportedly conducted by floors trust respondent computed cash gross_receipts for as equal to the sum of all deposits dollar_figure into the checking account maintained by harlan and jody in the name of floors trust petitioners have stipulated that the gross_receipts from floors trust’s business were deposited into that account and harlan further testified that the deposits represented income from the business activities of floors trust while petitioners claim for the first time on brief that they had business records substantiating gross_receipts such that respondent need not have resorted to a bank_deposits analysis no such records were offered as evidence at trial petitioners also claim for the first time on brief that dollar_figure of the deposits represented loans from jody to the business no evidence was offered at trial to support this claim even though jody was present and sworn as a witness in addition to harlan unsupported statements in a brief and exhibits that have not been admitted into evidence do not constitute competent evidence rule b 99_tc_202 90_tc_1248 castro v commissioner t c memo petitioners do not further contest respondent’s reconstructiondollar_figure on brief petitioners allege that the total deposits for were dollar_figure as compared to respondent’s figure of continued in the absence of taxpayer records sufficient to establish the amount of income the commissioner may reconstruct income under any reasonable method 43_tc_824 a bank_deposits analysis is an acceptable method of reconstruction 54_tc_1121 on this record on the basis of a preponderance_of_the_evidence we conclude respondent’s treatment of the deposits into the floors trust checking account as equal to the cash gross_receipts of the trust’s business activities is accurate and accordingly find that floors trust had cash gross_receipts of dollar_figure in as the cash gross_receipts dollar_figure and bartering income dollar_figure together exceed floors trusts’s reported gross_receipts of dollar_figure by dollar_figure we sustain respondent’s determination that continued dollar_figure rounded from dollar_figure however this dollar_figure discrepancy is readily explained first petitioners excluded a dollar_figure deposit made on date on the basis of their claim rejected above that this amount was a loan to the business from jody second with respect to the bank statement covering date through date petitioners erroneously took the sum of the running balances posted in dollar_figure rather that the deposits posted in dollar_figure which had the effect of overstating deposits in that period by dollar_figure finally petitioners erroneously omitted the deposits posted in the statement covering feb through date resulting in an understatement of deposits of dollar_figure when petitioners’ erroneous understatements and overstatements of deposits are netted the result is an understatement of deposits of dollar_figure which when added to the dollar_figure deposit excluded as a loan equals the dollar_figure discrepancy in the parties’ respective claims regarding the amount of deposits in floors trust had unreported income in that amount which is reportable by harlan because floors trust is disregarded v floors trust deductions a rent respondent determined that a dollar_figure rent expense deduction claimed on the floors trust return should be disallowed for failure to substantiate or to show that such expenses were ordinary or necessary business expensesdollar_figure on brief respondent contends only that the rent expenditures were not ordinary and necessary expenses of the floor installation business within the meaning of sec_162 because rent had not been paid before the we are mindful that the court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie has held that where unreported income has been determined the presumption of correctness attaches to a notice_of_deficiency only where the commissioner has established some evidentiary foundation linking the taxpayer to an income-producing activity or the receipt of unreported income see 774_f2d_932 9th cir 680_f2d_1268 9th cir in this case given that harlan conceded i that he received services from bartering equal in value to the amounts determined by respondent and ii that amounts paid for the floor installation services rendered by harlan were deposited into the bank account that respondent analyzed there is an ample evidentiary foundation for respondent’s determination of unreported income because we have concluded that floors trust is a sham that is disregarded for federal_income_tax purposes it is harlan as sole_proprietor of the floor installation business reported to the schedule c filed by floors trust who may be entitled to any deduction for rent or other trade_or_business_expenses claimed by floors trust we note in this regard that respondent has conceded harlan’s entitlement to deductions for numerous expenses of the floor installation business initially claimed by floors trust on its return see supra note purported transfer of the business to a_trust as respondent summarizes his argument there is no reason why the payment of rent suddenly became necessary upon the purported transfer of the business to a_trust when nothing else changed and payment of rent was not previously necessary respondent’s argument focuses on the transfer of the floor installation business to floors trust and overlooks the transfer of harlan’s residence to harwood group respondent’s brief does not address the latter transfer at all nonetheless even if one assumes that harwood group is a valid trust to which a valid transfer of harlan’s residence was made petitioners have not shown entitlement to the claimed deductions for rent we note first that petitioners have not shown that the burden_of_proof with respect to this issue has shifted to respondent pursuant to sec_7491 as discussed more fully below the deductibility of rent for_the_use_of property that has been transferred to a_trust and then leased back by the trust’s grantor depends inter alia upon the reasonableness of the rent and the independence of the trustee in negotiating it the evidence offered by petitioners with respect to the foregoing factors consisted of harlan’s testimony wherein he stated that the monthly rent paid to harwood group for the office and garage space at harlan’s residence was initially set at dollar_figure but reduced to dollar_figure when i found that harwood group did not need that kind of an income this evidence while credible is an insufficient basis for a decision on this issue in petitioners’ favor indeed it tends to show the opposite namely that the rent was set arbitrarily and that decisions thereon were made by harlan rather than an independent_trustee accordingly the burden_of_proof has not shifted to respondent with respect to the disallowed rent deductions as noted where property has been transferred to a_trust and then leased back by the trust’s grantor the rent is deductible under sec_162 upon a showing that inter alia the rent is reasonable in amount and the trustee has acted independently see 76_tc_7 affd 723_f2d_1434 9th cir the court_of_appeals for the ninth circuit to which an appeal in this case would normally lie has placed particular emphasis on the independence of the trustee see 468_f2d_1155 9th cir many decisions pivot on the issue of the independence of the trustee whether the trustee has acted independently is a question of fact involving the consideration of such criteria as the trustee’s securing appraisals requiring timely payment exercising prudent business judgment and evidencing awareness of his or her fiduciary obligations 71_tc_290 petitioners have offered no competent evidence regarding the independence of the harwood group trustee or the foregoing criteria bearing thereon as noted harlan’s testimony tends to show that the monthly rent was based on harlan’s perception of harwood group’s need for income rather than the fair rental value of the leased property and further that it was harlan rather than an independent_trustee who made the determinations regarding the amount of rent on this record we sustain respondent’s determination to disallow the dollar_figure deduction claimed for rent expense b taxes respondent also determined that a dollar_figure deduction claimed by floors trust for taxes should be disallowed for failure to substantiate or to show business_purpose petitioners have offered no credible_evidence with respect to this issue harlan having testified only that he had no clue regarding what the deduction was for accordingly the burden_of_proof remains with petitioners see sec_7491 and they have offered no competent evidence to meet that burdendollar_figure we therefore sustain respondent’s determination petitioners argue for the first time on brief that the deduction was for state_income_tax paid in as previously noted unsupported statements in a brief do not constitute competent evidence rule b 99_tc_202 90_tc_1248 castro v commissioner tcmemo_2001_115 c income distribution respondent determined that dollar_figure deducted by floors trust as an income distribution was disallowed for failure to meet the requirements of sec_651 or sec_661 because we have held that floors trust is disregarded for federal_income_tax purposes no deductions for distributions of income are allowed we accordingly sustain respondent’s determination increasing trust income reportable by harlan in the foregoing amount vi self-employment_tax respondent determined that the net_income from the flooring business constituted harlan’s net_income from self-employment taxable pursuant to sec_1401 petitioners offered no evidence with respect to this issue there is accordingly no shift in the burden_of_proof to respondent under sec_7491 sec_1401 imposes a tax on self-employment_income defined generally as the net_earnings_from_self-employment derived by an individual sec_1402 the net_earnings_from_self-employment are in turn defined generally as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 in light of the parties’ stipulation that harlan performed the floor installation activities for floors trust and that the payment for services rendered by harlan was provided to floors trust and our conclusion that floors trust was a sham trust we sustain the determination see castro v commissioner tcmemo_2001_115 vii additions to tax under sec_6651 and sec_6654 pursuant to sec_7491 respondent bears the burden of production with respect to the liability for any addition_to_tax and must therefore present sufficient evidence showing that such additions are appropriate 116_tc_438 once respondent has met his burden of production petitioners must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id pincite petitioners also bear the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisions id pincite respondent determined that harlan is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return required under the internal_revenue_code on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect sec_6651 norton v commissioner tcmemo_2002_137 the parties have stipulated that harlan did not file a federal_income_tax return for and as previously outlined respondent has shown that harlan had income in excess of the filing threshold in see sec_6012 sec_6072 thus respondent has sustained his burden of production hence harlan bears the burden of proving that the failure_to_file was due to reasonable_cause and not willful neglect see higbee v commissioner supra petitioners appear to argue for the first time on brief that harlan did not file a return for because he did not believe he had sufficient taxable_income to require it given his belief that the income from the flooring business was attributable to floors trust petitioners do not argue and there is no evidence to indicate that harlan sought professional advice regarding his decision not to file harlan’s belief that he was not required to file a tax_return does not constitute reasonable_cause for a failure_to_file a return in the absence of timely advice from competent tax counsel see 39_tc_93 affd on this point 324_f2d_633 8th cir rollins v commissioner tcmemo_2004_260 we find that harlan has not met his burden of proving that his failure_to_file was due to reasonable_cause and not willful neglect accordingly respondent’s determination that harlan is liable for the addition for failure to timely file his return pursuant to sec_6651 is sustained respondent also determined that harlan was liable for an addition_to_tax pursuant to sec_6654 for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax see sec_6654 in general each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of i percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or ii if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b the sec_6654 addition_to_tax applies to an underpayment of a required_installment unless the taxpayer comes within one of the exceptions provided in subsection e thereof see 75_tc_1 the parties have stipulated that harlan did not file a federal_income_tax return for or and respondent has shown that harlan had sufficient income to incur federal_income_tax for see sec_6654 in their brief petitioners respond to respondent’s argument that harlan is liable for a sec_6654 addition_to_tax by claiming that harlan had no taxable_income we treat this response as a tacit admission that harlan did not pay any estimated_tax in as a consequence we are satisfied that respondent has met his burden of production with respect to this issue as petitioners do not argue nor do we find that harlan qualifies for an exception listed in sec_6654 respondent’s determination is sustained viii conclusion we have considered all remaining arguments made by the parties for contrary holdings and to the extent not addressed find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
